


110 HR 635 IH: To amend the Clean Air Act to require that, after the

U.S. House of Representatives
2007-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 635
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2007
			Mr. Upton (for
			 himself, Mr. Doyle,
			 Mr. Platts,
			 Mrs. Emerson,
			 Mr. LaTourette,
			 Mr. Regula,
			 Mrs. Biggert,
			 Mr. Ehlers,
			 Mr. Gilchrest,
			 Mr. Kildee,
			 Mr. Hoekstra,
			 Mr. Shimkus,
			 Mr. Ramstad,
			 Mrs. Miller of Michigan, and
			 Mr. Donnelly) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Clean Air Act to require that, after the
		  year 2012, all gasoline sold to consumers in the United States for motor
		  vehicles contain not less than 10 percent renewable fuel, and for other
		  purposes.
	
	
		1.10 percent renewable fuel
			 requirementSection 211 (o) of
			 the Clean Air Act (42 U.S.C. 7545(o)) is amended by adding the following new
			 paragraph at the end thereof:
			
				(13)10 percent
				retail renewable fuel requirementNot later than 1 year after the
				enactment of this paragraph, the Administrator shall promulgate regulations
				under this section requiring that, after December 31, 2012, all gasoline motor
				vehicle fuel sold or dispensed to consumers in the contiguous United States, on
				an annual average basis, contain not less than 10 percent renewable fuel (as
				defined in paragraph (1) of this
				subsection).
				.
		
